Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al (“Paek”, US 2017/0357521) in view of Chao (“Chao”, US 2016/0103564) in view of McIntosh et al (“McIntosh”, US 11,243,689)

As per claim 1, Paek teaches an electronic device comprising: 
a display (Figure 20 item 2054); 
a wireless communication circuit (Figure 20 item 2060); 
a memory (Figure 20 item 2022); and 
a processor configured to be operatively connected to the display, the wireless communication circuit, and the memory (Figure 20 item 2010), 
wherein the processor is configured to: 
display an execution screen of an application (Figure 4A messaging app); 
detect a calling for a keypad (Figure 3, step 302 generate virtual keyboard); 
display the keypad on the execution screen (Figure 4A element 404); 
detect a second input for a smart search while displaying the keypad ([0070] In FIG. 12D, the user has exited expanded contacts task icon user interface 1212 and continued typing in text entry box 1204, which now reads “I'm meeting Kyle for lunch at Din Tai Fung.” See also [0053] Contextual information can include, for example, text entered via the virtual keyboard, text received from a remote computing device, commands received through voice recognition, or information relating to an application that is active while the virtual keyboard is displayed. A user intent is determined in process block 306.); 
request a content search from at least one application of the electronic device ([0072] In some examples, if a task icon is determined to still reflect a determined user intent after additional contextual information is received but an additional intent is also determined based on the additional contextual information, then an additional task icon can be presented with the original task icon. In FIGS. 12G and 12H, both contacts task icon 1204 and restaurant task icon 1214 are presented in IME portion 1206 based on updated contextual information (the additional text “for lunch at Din Tai Fung, wanna join?” see also [0065] contextual information Figures 9A-9B).; and 
display a search result searched by the at least one application through the keypad ([0072] In some examples, if a task icon is determined to still reflect a determined user intent after additional contextual information is received but an additional intent is also determined based on the additional contextual information, then an additional task icon can be presented with the original task icon. In FIGS. 12G and 12H, both contacts task icon 1204 and restaurant task icon 1214 are presented in IME portion 1206 based on updated contextual information (the additional text “for lunch at Din Tai Fung, wanna join?” see also [0065] contextual information Figures 9A-9B).
Paek fails to distinctly point out detect a first input for calling a keypad. However, Chao teaches detecting a first input for calling a keypad ([0041] As shown in FIG. 1B, in step 100, a user presses or clicks the input field of the application for inputting text; as illustrated in FIG. 1C, an instant messaging application LINE is running for exchanging instant messages, wherein there are some existing messages 180 that has been exchanged and displayed on the screen, and then the input filed 110 of the LINE application is pressed by the user for inputting a message. [0042] In step 101 of FIG. 1B, an inputting platform such as Input Method Editor (IME) or Virtual Keyboard (VKB) 120, will be activated to take user inputs after the input filed 110 of the LINE application is pressed by the user; as illustrated in FIG. 1D, a Virtual Keyboard (VKB) 120 is displayed under the input filed 110 of the LINE application for inputting a message. Please note that the virtual keyboard may not appear if the hardware keyboard is used for inputting a message.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Chao with the device of Paek. Motivation to do so would have been to save real estate space of the application by displaying the application in full screen unless the user explicitly decides to input causing the keypad to be displayed. 
Paek-Chao fails to teach detecting a second input for requesting execution of smart search while displaying the keypad; in response to the second input, display on the display a second text input field for the smart search, separately from continued display of the first text input field. 
However, McIntosh teaches detecting a second input for requesting execution of smart search while displaying the keypad; in response to the second input, display on the display a second text input field for the smart search, separately from continued display of the first text input field; request based on text input into the second text input field, a content search from at least one application of the electronic device and displaying a search result of a search (Figure 3C-3H, Column 10 line 19-30 and Column 11 lines 10-17, in response to the user invoking element 320 toggling the keyboard to the illustrated animated image keyboard. See search element 322. For example, element 322 can correspond to a search box for inputting one or more search terms to be used at least in part to identify one or more animated images, and/or the like, and, referring to FIG. 3F, the user can invoke element 322 and utilize the illustrated keyboard to input one or more search terms (e.g., “shell,” and/or the like).)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of McIntosh with the device of Paek-Chao. Motivation to do so would have been to provide more relevant context based on the current context and specific keywords provided by the user.

As per claim 2, Chao-McIntosh teaches the electronic device of claim 1, wherein the processor is configured to: 
call the keypad based on the detecting of the first input while displaying the execution screen; and 
control the display to display the keypad in at least a partial area of the execution screen ([0041] As shown in FIG. 1B, in step 100, a user presses or clicks the input field of the application for inputting text; as illustrated in FIG. 1C, an instant messaging application LINE is running for exchanging instant messages, wherein there are some existing messages 180 that has been exchanged and displayed on the screen, and then the input filed 110 of the LINE application is pressed by the user for inputting a message. [0042] In step 101 of FIG. 1B, an inputting platform such as Input Method Editor (IME) or Virtual Keyboard (VKB) 120, will be activated to take user inputs after the input filed 110 of the LINE application is pressed by the user; as illustrated in FIG. 1D, a Virtual Keyboard (VKB) 120 is displayed under the input filed 110 of the LINE application for inputting a message. Please note that the virtual keyboard may not appear if the hardware keyboard is used for inputting a message.);
wherein the second input requesting execution of the smart search is received prior to entry of any text into the first text input field. (McIntosh,Figure 3O invoking element 320 is not contingent on an entry in the text field. The dynamic keyboard can toggle to the animated images by invoking element 320.)

As per claim 3, Paek teaches the electronic device of claim 1, wherein the processor is configured to: 
receive a keyword and a search command as the second input while displaying the keypad through the display ([0053] swiping or selecting icons [0070] text entry [0072] receive context information then interact); and 
control a plurality of applications to perform the content search based on the keyword ([0072] In some examples, if a task icon is determined to still reflect a determined user intent after additional contextual information is received but an additional intent is also determined based on the additional contextual information, then an additional task icon can be presented with the original task icon. In FIGS. 12G and 12H, both contacts task icon 1204 and restaurant task icon 1214 are presented in IME portion 1206 based on updated contextual information (the additional text “for lunch at Din Tai Fung, wanna join?”) .


As per claim 4, Paek teaches the electronic device of claim 3, wherein the processor is configured to: 
acquire the search result from the at least one application among the plurality of applications; and 
provide the acquired search result to the keypad (See Figures 12G-12H, selection of 1204 displays the application 1124 in place of the keypad).

As per claim 5, Paek teaches the electronic device of claim 3, wherein the processor is configured to: 
remove at least a part of a key map of the keypad and convert an area corresponding to the part of the key map into a view area for a content display (See Figures 12G-12H, selection of 1204 displays the application 1124 in place of the keypad).

As per claim 6, Paek teaches the electronic device of claim 1, wherein the processor is configured to: 
classify the search result by the at least one application into different categories ([0042] classifier); and 
provide one or more objects corresponding to the categories and content for each of the one or more objects through the keypad ([0072] See Figures 12G-12H, selection of 1204 displays the application 1124 in place of the keypad).

As per claim 7, Paek teaches the electronic device of claim 6, wherein the processor is configured to provide the search result in a form of a scrollable list for each of the one or more objects ([0072] scrollable).

As per claim 8, Paek teaches the electronic device of claim 7, wherein the processor is configured to: 
receive a third input from the search result corresponding to a designated object activated through the keypad; and process a task related to execution of the content based on the third input (Figure 12H contact UI, phone email functions).

As per claim 9, Paek teaches the electronic device of claim 8, wherein the processor is configured to: 
processing a first task of transmitting and sharing the content to another electronic device based on the third input that is first designated; and 
processing a second task of executing the content in the electronic device based on the third input that is second designated ([0082] A task icon is presented within the IME portion of the virtual keyboard in process block 1806. The task icon is linked to functionality reflecting the user intent. In process block 1808, upon receiving an indication of a selection of the task icon, a task icon user interface is presented in place of a portion of the virtual keyboard. The task icon user interface comprises at least one of: an application user interface for a second application, shareable content generated by the second application, or a deep link to functionality of the second application or functionality of a web service.)

As per claim 10, Paek teaches the electronic device of claim 1, wherein the processor is configured to: 
provide an integrated search of content for each application, using a learning model trained using an artificial intelligence algorithm ([0043] Intent classification can also be performed through the use of statistical models such as logistic regression, boosted decision trees, neural networks, conditional Markov language models or conditional random fields. In such approaches, a training set of text portions that are tagged with a known intent are used to build statistical models that are then used to predict the intent of other text encountered at run-time. Collecting a variety and large amount of training data can improve the performance of such approaches.)

As per claim 11, Paek teaches the electronic device of claim 1, wherein the processor is configured to: 
display the keypad on the display; 
predict a plurality of applications for an integrated search of the electronic device based on a keyword input through the keypad  ([0043] Intent classification can also be performed through the use of statistical models such as logistic regression, boosted decision trees, neural networks, conditional Markov language models or conditional random fields. In such approaches, a training set of text portions that are tagged with a known intent are used to build statistical models that are then used to predict the intent of other text encountered at run-time. Collecting a variety and large amount of training data can improve the performance of such approaches.);
perform an integrated search of content according to the keyword based on the predicted plurality of applications; and 
provide the search result through the keypad (see Figures 12G-12H).

Claim 12 is similar in scope to that of claim 1, and is therefore rejected under similar rationale.
Claim 13 is similar in scope to that of claims 2 and 3, and is therefore rejected under similar rationale.
Claim 14 is similar in scope to that of claim 5, and is therefore rejected under similar rationale.
Claim 15 is similar in scope to that of claims 6,8 and 9, and is therefore rejected under similar rationale.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 6/27/2022, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paek et al (“Paek”, US 2017/0357521) in view of Chao (“Chao”, US 2016/0103564) in view of McIntosh et al (“McIntosh”, US 11,243,689). Specifically the newly cited limitations are not taught by Paek and Chao as previously cited, the newly cited reference of Chao has been combined to reach this limitation as detailed above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/Primary Examiner, Art Unit 2198